DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (PGPUB: 20190038362) in view of Murphy (PGPUB: 20200375666).

Regarding claim 1, 16, and 19. Nash teaches a surgical robotic system comprising 
a plurality of depth cameras arranged on a control tower and a mobile electronic device to capture a surgical exercise performed with a surgical robot (see Fig. 2, paragraphs 25 and 49, the first camera device 150 and second camera device 155 may be attached to robotic positioning device with known position and orientation relative to the surgical field, which allows for the camera angles and viewpoint to be carefully tracked; the camera devices may be stationary or mobile. The camera mesh may include multiple camera devices. Each camera device in the camera mesh may be at a known position and orientation relative to the surgical field. Some cameras may be mobile, such as a camera as part of an AR headset), and 
one or more processors (see Fig. 10, item 1002) configured to perform the following: 
logging robot system data associated with the surgical robot (see Fig. 13A, paragraph 89 and 90, the camera device configuration 1300 may have two camera devices positioned in the surgical field to capture the operational field and supply captured images to the system for tracking objects with attached optical trackers; tracking objects during a surgical operation may be utilized more as robots have an active role in performing surgeries. The system may track multiple parts of the patient's anatomy, multiple surgical tools, or the robot or parts of the robot); and 
storing, in electronic memory, 
a) the image data of unrecognized objects (see Fig. 9, paragraph 75, a flow chart showing a technique 900 for tracking an object using a camera mesh in the surgical field. The technique 900 includes an operation 902 to receive synchronized image captures from a camera mesh wherein a portion of the images include information indicative to the position and orientation of a tracked object),
b) a position and orientation associated with the one or more recognized objects (see Fig. 7, paragraph 68, the position and orientation of the object relative to the object tracker is set and recorded such that the optical tracking system may know the position and orientation of the object by determining the position and orientation of the optical tracker), and 
c) the robot system data (see Fig. 2, paragraph 49, the position of the AR headset user may be recorded before the surgery begins, or the headset may include a location and inertial sensors to report the positioning of the user and thus the camera).
Nash does not expressly teach recognizing, in image data produced by the one or more depth cameras, one or more recognized objects.
Murphy teaches that using an endoscopic camera that has stereoscopic vision and/or a depth camera, e.g., Time of Flight (ToF) sensors, embodiments of the present disclosure can register an object using an automated object recognition as matched to a 3D model of the same object (see paragraph 28); an endoscopic camera identifies the 3D location of a human body part using stereoscopy and or a combination of sensors to achieve automated 3D (object recognition) surface registration (see paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nash by Murphy for providing an endoscopic camera, depth camera, identifies the 3D location of a human body part using stereoscopy and or a combination of sensors to achieve automated 3D (object recognition) surface registration, as recognizing, in image data produced by the one or more depth cameras, one or more recognized objects. Therefore, combining the elements from prior arts according to known methods and technique, such as identifying or recognizing objects with a depth camera, would yield predictable results.

Regarding claims 2 and 17. The combination teaches the method of claim 1, wherein the point cloud data of the unrecognized objects, the position and orientation associated with the one or more recognized objects (see Nash, paragraph 22, the optical tracking system, as an example, may utilize multiple cameras, or a camera mesh, to track an object by tracking the position and orientation of the optical tracker. The camera mesh may comprise different types of cameras positioned in various places around a surgical field), and the robot system data are temporally synchronized and stored as a digital asset for playback (see Nash, Fig. 2, paragraph 58, the surgical field camera system 200 including the computer image analysis system may receive synchronized image captures from the additional camera device in combination with the captured images received from the camera devices previously in the camera mesh).

Regarding claim 3. The combination teaches the method of claim 2, wherein the digital asset further includes endoscope images that are captured during the surgical exercise (see Murphy, Fig. 35, paragraph 405, the navigation system 1600 can recognize the exact location of that surface using the internal arthroscopic spatial detection system with the external reference frame attached. The endoscope may be moved to capture more of the surface, such as the surface of the tibia).

Regarding claim 4. The combination the method of claim 2, wherein the digital asset includes a) sequential frames that each include the point cloud data of the unrecognized objects, and b) key frames that are temporally dispersed in the sequential frames that include the position and orientation of the one or more recognized objects (see Nash, Fig. 15, paragraph 105, a mesh of cameras distributed around the surgical field, the mesh of cameras including at least three cameras, wherein each camera in the mesh of cameras is in a known position and orientation relative to the surgical field; a computing system communicatively coupled to the mesh of cameras, the computing system including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the computing system to: receive synchronized image captures from the at least three cameras in the mesh of cameras wherein at least a portion of the synchronized image captures include, information indicative of a position and orientation of a tracked object within the surgical field).

Regarding claim 5. The combination teaches the method of claim 2, further comprising associating an event with the digital asset, the event indicating at least one of: 
insertion of trocar, phase change, slow performance of surgery, improper trocar position, improper patient position, arm collision, improper OR staff position, wherein the event is directly accessible during the playback of the digital asset (see Nash, paragraph 24, the tracked object may include a body part, such as a leg or hand, the location of an incision, the positioning of a bone inside the body part, or the location of an organ within the patient. The surgical field camera system may track multiple objects simultaneously).

Regarding claims 6, 14, and 20. The combination teaches the method of claim 2, further comprising associating an event with one or more frames of the digital asset, the event indicating at least one of: the user interface device is engaged for surgery, a change in surgeon, a change in instrument, docking of a trocar, wherein the event is directly accessible during the playback (see Nash, Fig. 2, paragraph 57, robotics have become a useful tool for assisting the surgeon in the surgical field. A robotic device may assist in the surgical field performing tasks such as biopsies, electrode implantation for functional procedures (e.g., stimulation of the cerebral cortex, deep brain stimulation), open skull surgical procedures, endoscopic interventions, other “key-hole” procedures, arthroplasty procedures, such as total or partial knee replacement, hip replacement, shoulder implant procedures).

Regarding claims 7 and 18. The combination teaches the method of claim 1, wherein the point cloud data of the unrecognized objects is stored as mesh data (see Nash, Fig. 1, paragraph 119, a processor in communication with memory storing instructions for tracking an object within a surgical field, which when executed by the processor, cause the processor to: receiving synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes, at least three cameras distributed around the surgical field, the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera).

Regarding claim 8. The combination teaches the method of claim 1, wherein the robot system data includes at least one of:
position or rotation of a user interface device that controls operation of the surgical robotic system, electromagnetic sensor data, a state of a foot pedal that controls operation of the surgical robotic system, position or rotation of a surgical instrument attached to a robot arm, force or energy applied with the surgical instrument, joint values or mode of the robot arm, network connectivity of the surgical robotic system, user log-in data, a graphical user interface state, and state of touchpoints on the surgical robotic system (see Nash, Fig. 4, paragraph 65, sensors on the surgeon's head worn device may be used to establish the surgeon's relationship to the object being tracked. The system may adjust the data being presented to the surgeon in such a way as to recognize the surgeon's point of view in the surgical field while using the measurement data from another member of the operative team).

Regarding claim 9. The combination teaches the method of claim 1, wherein the one or more recognized objects include at least one of: a robot arm, one or more people, a user console, a control station, a surgical table (see Nash, Fig. 13, paragraph 95, robot arm 1390 may block the line of sight 1395 for second camera device 1375 to the optical tracker 1385).

Regarding claim 10. The combination teaches the method of claim 9, wherein the one or more people are represented by joint values or spline curves (see Murphy, Fig. 20, paragraph 162, the hologram 2000 may include a hologram of a pelvis 2004, a hologram of the HipXpert tool 2006, and a hologram of a cup impactor 2008. During the surgical procedure, the hologram 2000 may be positioned such that the hologram of the HipXpert tool 2006 is co-located, e.g., spatially aligned, with the physical HipXpert tool docketed to the patient's pelvis. The surgeon may then use a physical cup impactor 2002 to implant the prosthetic cup component in the cup bed).

Regarding claim 12. The combination teaches the method of claim 11, wherein the one or more depth cameras includes a depth camera arranged on a control tower of the surgical robotic system and a second depth camera arranged on a portable electronic device, used in an operating room of the surgical exercise (see Murphy, Fig. 1, paragraph 92, the 3D detection system 108 may capture images or reflections from object in the visible or invisible light range. Images generated by the 3D detection system 108 may be used in embodiments when the AR device 200 includes only a single camera or no cameras).

Regarding claim 13. The combination teaches the method of claim 1, wherein the point cloud data of unrecognized objects is stored in electronic memory and used to train a machine learning algorithm for future recognition of the unrecognized objects (see Murphy, Fig. 44, paragraph 304, the acquired data may be used to generate 3D models, which may be in the form of CAD files, of patient's femur, tibia, hip, and ankle, including the portions of the femur and tibia that are to be exposed during TKR surgery. These models may be stored in the model database 1608 of the navigation system 1600 and utilized during the object recognition and object orientation/pose determination steps).

Regarding claim 15. The combination teaches the method of claim 2, wherein playback of the digital asset includes rendering models that correspond to the recognized objects based on the position and orientation of the recognized objects (see Murphy, Fig. 19, paragraph 125, a 3D model of a cup impactor 1902 and a 3D model of a prosthetic cup component 1904 may also be presented in the model pane 1802. The surgical planner may position the model of the cup component 1904 seated in the cup bed at the planned location and orientation. In addition, the surgical planner may position the model of the cup impactor 1902 at the location for implanting the cup component 1904 at the planned position and orientation).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (PGPUB: 20190038362) in view of Murphy (PGPUB: 20200375666), and further in view of Agrawal (PN-NO-PAT: 10096122).

Regarding claim 11. The method of claim 1, the combination does not expressly teach wherein the one or more depth cameras are RGB depth cameras.
	Agrawal teaches that digital camera module 144 and depth sensor 146 may be physically located in a known, spaced relationship within a casing and/or frame of image capture device 116. Due to the known placement of digital camera module 144 vis-à-vis depth sensor 146, color image data (e.g., RGB data) captured by digital camera module 144 may be aligned with (e.g., “mapped to”) depth data captured by depth sensor 146 (see Fig. 1, Col. 5, lines 40-48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Agrawal for providing depth sensor 146, color image data (e.g., RGB data) captured by digital camera module 144 may be aligned with (e.g., “mapped to”) depth data captured by depth sensor 146, as wherein the one or more depth cameras are RGB depth cameras. Therefore, combining the elements from prior arts according to known methods and technique, such as depth sensor 146, color image data (e.g., RGB data) captured by digital camera, would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667